Citation Nr: 0732586	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a 10 percent 
disability rating for the veteran's traumatic arthritis of 
the right hand, residuals of an injury.

In October 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal, and 
it is unclear whether the RO has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The veteran is seeking an increased rating for his service-
connected traumatic arthritis of the right hand.  The most 
recent treatment records in the claims file are from May 
2004.  Evidence in the claims file indicates that the veteran 
has been receiving ongoing treatment for his right hand 
condition.  The AOJ should attempt to obtain any missing 
medical records regarding this treatment.  

The veteran contends that his right hand disability has 
worsened.  The most recent examination for his traumatic 
arthritis of the right hand was provided for the veteran in 
October 2003.  VA medical records since that time indicate 
that the veteran's right hand disability has worsened, 
particularly with regard to his ability to move his right 
thumb.  In the interest of fulfilling VA's duty to assist, 
the veteran should be scheduled for a VA examination to 
ascertain the current nature and extent of severity of his 
service-connected traumatic arthritis of the right hand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2007).  In particular, 
the AOJ must send the appellant a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
rating  is granted on appeal for his 
service-connected traumatic arthritis of 
the right hand, as outlined by the Court 
in Dingess, supra and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his traumatic 
arthritis of the right hand since 
September 2002.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to ascertain the current 
nature and extent of severity of his 
service-connected traumatic arthritis of 
the right hand.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner is to assess the nature and 
severity of the veteran's service-
connected traumatic arthritis of the 
right hand in accordance with the latest 
AMIE worksheet for evaluating ankylosis 
or limitation of motion of single or 
multiple digits of the hand, and offer an 
opinion as to the current nature and 
severity of the veteran's right hand 
disability, including whether the it is 
manifested by unfavorable or favorable 
ankylosis of one or more digits or 
limitation of motion of the thumb with a 
gap of more than 2 inches between the 
thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  The 
examiner should indicate whether pain is 
a factor in any limitation of motion.
 
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



